 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NARENDRA SHARMA,                                  No. 2:19–cv–1731–MCE–KJN (PS)
12                      Plaintiff,                     SUPPLEMENTAL ORDER
13          v.                                         (ECF No. 12)
14   RICHARDSON C. GRISWOLD,
15                      Defendant.
16

17          On November 1, 2019, Defendant filed a motion to dismiss, and noticed the motion for
18   December 5, 2019 hearing. (ECF No. 10.) Under the Court’s local rules, Plaintiff was to file an
19   opposition by November 22. On November 25, the Court reviewed the docket in this case and
20   found that Plaintiff had not submitted any opposition. Thus, the Court vacated the hearing date,
21   ordered Plaintiff to file his opposition (or statement of non–opposition), and sanctioned Plaintiff
22   $250 for failing to follow the Court’s local rules. (ECF No. 12.)
23          However, unbeknownst to the undersigned, Plaintiff had in fact filed his opposition by
24   submitting the papers to the public counter on November 25. (ECF No. 11.) This filing was not
25   docketed until November 26, and due to a lag in docketing, was actually filed on the docket an
26   hour before the Court’s “file an opposition” order (ECF No. 12) was docketed.
27   ///
28
                                                      1
 1           Thus, in the interests of justice, the Court will vacate the order for Plaintiff to file an

 2   opposition and pay a sanction.1 The filing deadline for Defendant’s reply, if any, remains

 3   December 16, though should Defendant wish to submit this sooner, he may do so. Finally, the

 4   hearing on Defendant’s motion to dismiss remains vacated, and the matter will be taken under

 5   submission after the expiration of the briefing period. See L.R. 230(g).

 6           Accordingly, it is HEREBY ORDERED:

 7       1. The Court’s order for Plaintiff to file an opposition is VACATED;

 8       2. The Court’s order sanctioning Plaintiff $250 for failing to file an opposition is also

 9           VACATED;

10       3. The due date for Defendant’s reply, if any, remains December 16;

11       4. The hearing on Defendant’s motion to dismiss (ECF No. 10) remains VACATED; and

12       5. Defendant’s motion to dismiss will be taken under submission without oral argument, as

13           per Local Rule 230(g), after the expiration of the briefing period.

14           IT IS SO ORDERED.

15   Dated: November 27, 2019

16

17

18
     shar.1731
19

20
21

22

23

24

25
     1
26     The Court notes that in filing the opposition on November 25, Plaintiff still ran afoul of the
     Court’s local rules, as this filing was three days late. Further failure on Plaintiff’s part to follow
27   the local rules may result in the imposition of further sanctions. Should he need them, the Court’s
     local rules are available on the Court’s website, at:
28   http://www.caed.uscourts.gov/caednew/index.cfm/rules/local-rules/
                                                         2
